Citation Nr: 1217015	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-42 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to May 8, 2003, for a grant of service connection for basal and squamous cell skin cancer.  

2.  Entitlement to restoration of an 80 percent initial rating for basal and squamous cell skin cancer residuals involving the face from December 1, 2009.   

3.  Entitlement to an initial rating in excess of 10 percent for basal and squamous cell skin cancer residuals involving the body.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from to January 1955 to September 1958. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from adverse action by the above Department of Veterans Affairs (VA) Regional Office (RO).  In September 2011, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c).  A transcript of this hearing is of record.    

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2).

The issue of entitlement to a rating in excess of 10 percent for basal and squamous cell skin cancer residuals involving the body requires additional development and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's initial claim of service connection for basal and squamous cell skin cancer was denied by rating decision in December 1998; he filed a timely notice of disagreement, but did not complete the appeal by filing a timely substantive appeal.   

2.  The RO subsequently administratively readjudicated the Veteran's claim and granted service connection for basal and squamous cell skin cancer, effective from May 8, 2003.

3.  All due process requirements for the reduction of the disability rating for nasal and squamous cell skin cancer residuals involving the face from 80 to 50 percent were met, to include all appropriate notices and time periods.   

4.  No material improvement in the disability associated with the service connected nasal and squamous cell skin cancer residuals involving the face has been shown since May 8, 2003, the effective date of the 80 percent rating assigned for this disability.  


CONCLUSIONS OF LAW

1.  The December 1998 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  The criteria for an earlier effective date prior to May 8, 2003, for the grant of service connection for basal and squamous cell skin cancer are not met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(b), 3.400 (2011).     

3.  The criteria for restoration of an 80 percent initial rating for basal and squamous cell skin cancer residuals involving the face from December 1, 2009, are met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105(e), 3.159, 4.1, 4.2, 4.7, 4.118, Diagnostic Codes (DCs) 7800, 7818 (effective prior to October 23, 2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board acknowledges the threshold obligation to consider whether the  Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations have been met in a case.  With regard to notice, a letter sent to the Veteran by the RO in November 2003 informed him of recent developments regarding the method for determining radiation dose estimates.  He was informed that his claim would be further developed by VA and readjudicated.  A prior letter in October 2003 further informed the Veteran of the responsibilities of the parties.  To the extent that these letters may not have fully complied with VCAA, there was no resulting detriment to the Veteran since his claim of service connection was fully granted.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

However, the issue in this case, an earlier effective date, is a downstream issue from that of service connection.  Moreover, the Board finds that applicable law controls the outcome in this case.  Congress, in enacting VCAA, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. Rockefeller)).  When the law and not the evidence is dispositive of the claim, the VCAA is not applicable.  See Mason, 16 Vet. App. at 132 (VCAA not applicable to a claim for nonservice-connected pension when the claimant did not serve on active duty during a period of war); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA did not affect a federal statute that prohibited payment of interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  As the law is dispositive in the instant claim, the VCAA is not applicable.  

Earlier Effective Date Claim

Service connection for basal and squamous cell cancer as a result of exposure to ionizing radiation under the provisions of 38 C.F.R. § 3.311 was denied by a December 1998 rating decision.  The evidence of record at that time included a determination by the Defense Special Weapons Agency that the Veteran was exposed to 1.2 rem gamma of ionizing radiation with an upper bound of 1.3 rem gamma as a result of his participation in operation Hardtack during active duty.  Also of record was a July 1998 determination by the VA's Chief Public Health and Environmental Hazards Officer that that it was unlikely that the Veteran's basal and squamous cell skin cancers could be attributed to exposure to ionizing radiation during service.  

The Veteran was notified of the denial by letter in January 1999.  He filed a timely notice of disagreement, and the RO issued a statement of the case in November 1999.  In December 1999, the Veteran's representative submitted additional medical evidence.  The cover letter from the representative merely asked that the evidence be place in the file; it did not set forth any argument regarding any errors of law or fact by the RO in denying the claim.  It therefore cannot be construed as a substantive appeal.  See 38 C.F.R. § 20.202.  The RO duly reviewed the evidence and continued the denial as explained to the Veteran in a January 2000 supplemental statement of the case.  The cover letter to the supplemental statement of the case also informed the Veteran that (if he had not already done so), he needed to file a substantive appeal to complete the appeal.  A substantive appeal was never received, and the Board finds that the December 1998 rating decision therefore became final.  38 U.S.C.A. § 7105(c).  

Several years later, and pursuant to a recommendation from the General Accounting Office, the National Research Council conducted a review of the radiation dose estimates provided by the Defense Threat Reduction Agency (DTRA) for Veterans who were exposed to ionizing radiation.  Following this review, the National Research Council (NRC) issued a report dated May 8, 2003, that determined that the radiation doses provided by the DTRA may have underestimated the amount of radiation to which some Veterans were exposed.  

During the process of readjudicating the Veteran's claim, the DTRA completed a November 2006 transmittal indicating that the Veteran's exposure to ionizing radiation was no more than an external gamma dose of 18 rem, an external neutron dose of 2 rem, and a total skin dose to any skin area (beta plus gamma) of 550 rem.  Based in part on these revised radiation dose estimates, the RO completed an administrative decision finding that it was at least as likely as not that the Veteran's squamous cell carcinoma of the right ear and basal cell carcinomas of the shoulders resulted from in-service exposure to ionizing radiation.  A February 2007 rating decision implemented this determination, granting service connection for basal and squamous cell cancer effective from May 8, 2003, the date of the above referenced NRC report. 

It has been asserted by and on behalf of the Veteran, to include in sworn testimony to the undersigned, that the effective date for the grant of service connection for basal and squamous cell cancer should have been granted from his original claim filed in March 1997 because "nothing has changed" with regard to the amount of radiation the Veteran was exposed to during service between the time of the original denial of service connection in December 1998 and the time of the February 2007 grant of service connection based on the "re-assessment" of the Veteran's in-service exposure to ionizing radiation.  The Board understands the Veteran's feeling in this regard.  However, for reasons set forth above, the December 1998 denial must be viewed as final.  There was no request to reopen the claim at any time between the December 1998 rating decision and May 8, 2003.  Therefore, an earlier effective date may not be assigned under 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q).  

It is noted here that a request to reopen was received from the Veteran in September 2003.  However, it appears that the May 8, 2003, NRC report was viewed as akin to a change of law or liberalizing VA issue under 3.114(a).  As such, VA assigned the even earlier effective date of May 8, 2003, the date of the NRC report noted above.  This is earlier than the September 2003 request to reopen.

There is an exception to the general criteria for establishing an effective date based on a reopened claim following a final disallowance if the basis for reopening and allowing the claim is missing service department records.  See 3.400(q).  In this regard, 38 C.F.R. § 3.156(c)(1) provides that when the new and material evidence consists of "relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim," the original final denial of service connection shall be "reconsidered."  However, 38 C.F.R. § 3.156(c)(1) is not applicable to this case as the reports in question, the upward revision of dose estimates, were not in existence in 1998.  See 38 C.F.R. § 3.156(c)(2) (the provisions of 3.156(c)(1) are not for application when the service department records did not exist when VA initially considered the claim).  

Given the circumstances of this case, an effective date prior to May 8, 2003, for the grant of service connection may not be assigned.  38 C.F.R. § 5110(a); 38 C.F.R. § 3.400(b)(2)(ii).   

Restoration Claim 

As noted, service connection for basal and squamous cell cancer was originally granted by a February 2007 rating decision.  This decision established a noncompensable rating for the condition under DC 7818 effective from May 8, 2003.  The Veteran submitted a notice of disagreement with the assignment of the noncompensable rating in March 2007, and by rating action in January 2008, the evaluation was increased to 80 percent, also effective from May 8, 2003, under DCs listed as "7818-7800."  (Hyphenated Diagnostic Code numbers reflects the assignment of a rating under the first Diagnostic Code number using the criteria of the second Diagnostic Code.  See 38 C.F.R. § 4.20.).  Following a February 2009 rating action proposing the reduction to which the Veteran was notified, a September 2009 rating decision reduced the rating for what was listed therein as a "basal and squamous cell skin cancer facial scar residuals" (emphasis added) to 50 percent effective from December 1, 2009.  

The Veteran, to include in testimony presented to the undersigned, asserts that the reduction effectuated by the September 2009 decision was not proper because rather than improving, his skin cancer continues to get worse, and that he suffers from four to eight lesions of skin cancer each year, with residual scar tissue that "just keeps increasing exponentially."  

A claim, as in the instant case, stemming from a rating reduction action is a claim for restoration of the prior rating, not a claim for an increased rating.  Peyton v. Derwinski, 1 Vet. App. 282 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e). 

The Board finds that in reducing the rating for the service connected service  connected scarring from 80 to 50 percent, the RO complied with the procedures outlined under 38 C.F.R. § 3.105(e).  The Veteran was notified of the proposed reduction in February 2009 as noted above and a review of this notice shows that it was mailed to the latest address of record, and that it informed the appellant of the procedures for the presentation of evidence, the right to a hearing, and representation options.  The effective date of the reduction also complied with the timing requirement discussed above.  The Veteran has not made any contention to the contrary with regard to such procedural requirements. 

The Board now addresses the specific issue of whether the rating reduction was warranted.  VA regulation 38 C.F.R. § 3.344 pertains to disabilities which are likely to improve and examination reports indicating improvement.  In Brown v. Brown, the United States Court of Appeals for Veterans Claims (Court) noted that this regulation applied to ratings which had been continued for long periods of time at the same level (5 years or more).  Brown v. Brown , 5 Vet. App. 413 (1993).  In the present case, the 80 percent rating at issue was assigned an effective date of more than 5 years prior to the reduction in question, as the effective date for the 80 percent rating was May 8, 2003, and the rating reduction was effective from December 1, 2009.  

Specifically, VA regulation 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421. 

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  An evaluation of the level of disability present also includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on the functional abilities.  38 C.F.R. § 4.10.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119(1999).  As such, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The regulations for evaluating disorders of the skin were changed effective October 23, 2008, but only apply to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708-4712 (Sept. 23, 2008).  Because the Veteran filed his claim with respect to the matter of the rating for the facial scarring prior to October 23, 2008, the revised regulations do not apply to this claim. 

A fifty percent rating for disfigurement of the head, face, or neck under DC 7800 requires visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or; with four or five characteristics of disfigurement.  An 80 percent rating for disfigurement of the head, face, or neck under DC 7800 (the highest assignable rating under DC 7800) requires visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or; with six or more characteristics of disfigurement

The eight characteristics of disfigurement, as listed in Note 1 following DC 7800, are the following: (1) scar five or more inches (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  

DC 7818 provide that malignant skin neoplasms, other than malignant melanomas, are to be rated as disfigurement of the head, face, or neck under DC 7800, scars (DCs 7801, 7802, 7803, 7804, or 7805), or impairment of function.  

Summarizing the facts with the above criteria in mind, the 80 percent rating assigned by the January 2008 rating decision was based at least in part on the findings from an October 2007 VA skin examination and photographs demonstrating scarring of the nose and right ears.  The VA examination findings included a scar in the right ear measuring a maximum of 1/4 inches in width by 1 inch in length that was adherent to the underlying tissue, a deformed auricle with impairment of auricular motion, underlying soft tissue damage, and a skin ulceration or breakdown over the scar.  

A September 2008 VA examination showed the following scarring and deformities of the head, face, and neck: 

1)  Left side of face, 4 cm by 4 cm, poorly delineated, reddish area, subjectively feeling irritated

2)  Right side of forehead, 2 cm by 2 cm, flat scar

3)  Deformed nose with a reddish scar 1.5 cm by .2 cm on the bridge of the nose

4)  Behind the left ear 2.5c m by .3 cm pale scar, rim of the left ear roughened by actinic keratotic lesions

5).  Right ear deformed, fresh scab at back of right ear  

6)  Neck, right side, pale scar, .7cm by .7 cm. 

None of the scarring was said to involve tenderness, adherence to the underlying tissue, limitation of motion or other loss of functioning, underlying soft tissue damage, skin ulceration or breakdown over the scarring, underlying tissue loss, or induration or inflexibility.  Elevated and depressed scarring was noted and there was said to be discolored skin involving the nose and ears in patches of 1 cm by 1 cm and 1.5 cm by 1.5 cm numbering 10 spots.  

The basis for the reduction to 50 percent as stated in the September 2009 rating decision appeared to be that there were only two (deformed nose and right ear) "features or paired sets of features" affected by the service connected skin cancer, than the "three or more" of such "features or paired sets of features" required for an 80 percent rating under DC 7800.  However, the scarring at the September 2008 VA examination was not limited to the right ear and nose, as involvement of the left side of the face, right side of the forehead, left ear, and right side of the neck was shown at that time.  Moreover, involvement of these and additional areas is also demonstrated by private dermatological clinical records submitted by the Veteran, to include a December 2008 report showing "innumerable and rather significant" papules involving the scalp, forehead, temple, and cheeks; a February 2009 report showing "numerous" papules at the apex and vertex of the scalp; a July 2009 pathologic report showing superficial carcinoma of two areas of the right frontal scalp; a September 2009 report showing scarring of the right frontal scalp; a December 2010 report showing "numerous" papules of the forehead, temple and cheeks; and a February 2011 showing three adjacent papules in the left side of the neck.  

Given the above, it does not appear that the basis for the reduction to 50 percent is demonstrated by the clinical evidence, as there appears to be involvement of more than just the "right ear and nose" and that there are at least "three or more features or paired sets of features" involving the head, face, or neck so as to warrant an 80 percent rating under DC 7800.  Moreover, the Veteran underwent additional surgery for the carcinoma involving his nose in September 2011, and the bandages from this surgery were in place at the time of the hearing before the undersigned.  

Unless the preponderance of the evidence suggests that an improvement in the disability associated with the service connected basal and squamous cell skin cancer residuals involving the face has occurred since the original assignment of the 80 percent rating for this disability, the claim must be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.2, 4.10; Brown, 5 Vet. App. at 420-21; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  As such, and given the credible and competent testimony asserting no improvement in the disability at issue and the medical evidence as referenced above, the Board will resolve all reasonable doubt in the Veteran's favor and conclude that restoration of the 80 percent rating for the service connected basal and squamous cell skin cancer residuals involving the face effective from December 1, 2009, is warranted.  
As noted, the highest assignable rating under DC 7800 is 80 percent; therefore, no higher rating for the service connected basal and squamous cell skin cancer residuals involving the face effective from December 1, 2009, may be granted.  As for, given the action of the Board above to grant an earlier effective date for service connection for basal and squamous cell skin cancer, the issue of whether an 80 rating  may be assigned prior to May 8, 2003, in order to ensure due process to the Veteran, the RO will be provided the opportunity to make the initial determination as to the proper rating to be assigned for the basal and squamous cell skin cancer of the face prior to May 8, 2003 in effectuating the Board's grant of an earlier effective date for service connection.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


ORDER

Entitlement to an effective date prior to May 8, 2003, for the grant of service connection for basal and squamous cell skin cancer is not warranted.  To this extent, the appeal is denied.   

Entitlement to restoration of an 80 percent initial rating for basal and squamous cell skin cancer residuals involving the face from December 1, 2009, is warranted.  To this extent, the appeal is granted.    


REMAND

Governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran which takes into account the records of prior examinations and treatment as well as to provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Veteran's representative in his February 2012 VA presentation to the Board requested that the Veteran be afforded a VA examination to determine the proper rating to be assigned for the basal and squamous cell skin cancer residuals involving the body.  Given the legal criteria as set forth above, the Veteran's competent and credible testimony as to increasing disability and scarring associated with this disability since his last VA compensation examination in September 2008, and private dermatologic clinic records received since this examination suggesting an increase in disability, the Board concludes that a remand for a more contemporaneous examination to assess the current severity of the service-connected basal and squamous cell skin cancer residuals involving the body is necessary in this case.  38 U.S.C.A. § 5103A; Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In order to obtain sufficient clinical information to adjudicate the claim, the examiner will also be requested to focus the examination on the relevant rating criteria as directed below.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA compensation examination to determine the current extent of the impairment resulting from his service-connected basal and squamous cell skin cancer residuals involving the body.  The claims files must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  A complete rationale for all opinions must be provided.  The examiner is to specially comment as to whether the service-connected disability in question results in any of the following: 

a)  Scars that are deep or cause limited motion and the area of such scars in square centimeters or inches

b)  Limitation of function of the affected part 

c)  The percent of the body or exposed areas affected 

d)  Requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs and the duration of such episodes during the past 12 month period

e)  Scars that are deep and nonlinear and the area of such scars in square centimeters or inches
f)  Scars that are unstable or painful and the number of such scars. 

2.  In the interest of avoiding further remand, the RO should review the examination reports and opinions to ensure that such is responsive to the above requests for  information. 

3.  After completion of the above, the RO should review the expanded claims file and determine whether the claim for an increased rating for the service-connected basal and squamous cell skin cancer residuals involving the body may be granted.  The RO should furnish the Veteran and his representative with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


